        Case 3:19-cv-02546-CRB Document 97-1 Filed 10/28/19 Page 1 of 4



 1   RODGER R. COLE (CSB No. 178865)
     rcole@fenwick.com
 2   CRYSTAL A. NWANERl (CSB No. 318955)
     cnwaneri@fenwick.com
 3   FENWICK & WEST LLP
     801 California Sfreet
 4   Mountain View, CA 94041
     Telephone:     650.988.8500
 5   Facsimile:     650.938.5200

 6   LAURENCE F. PULGRAM (CSB No . 115163)
     lpulgram@fenwick.com
 7   TYLER G. NEWBY (CSB No. 205790)
     tnewby@fenwick.com
 8   MOLLY R. MELCHER (CSB No . 272950)
     mmelcher@fenwick.com
 9   ARMEN N. NERCESSIAN (CSB No. 284906)
     anercessian@fenwick.com
10   FENWICK & WEST LLP
     555 California Street, 12th Floor
11   San Francisco, CA 94104
     Telephone: 415.875.2300
12   Facsimile:     41.5.281.1350

13   Attorneys for Defendant
     INTUIT INC.
14

15                              UNITED STATES DISTRICT COURT
16                             NORTHERN DISTRICT OF CALIFORNIA
17                                  SAN FRANCISCO DIVISION
18

19                                               Master File No.: 3 :19-cv-02546-CRB
     IN RE INTUIT FREE FILE LITIGATION
20                                               DECLARATION OF JAIMZ DAVIS IN
     This Document Relates to: All Actions       SUPPORT OF DEFENDANT INTUIT
21                                               INC.'S MOTION TO COMPEL
                                                 ARBITRATION
22
                                                 Date:    December 13, 2019
23                                               Time:    10:00 a.m.
                                                 Ctrm:    6, 17th Floor
24                                               Judge:   Hon. Charles R. Breyer
25                                               Date Action Filed: May 1, 2019
26

27

28

     DECL. OF JAIMZ DAVIS ISO DF'S                               CASE NO.: 3: l 9-cv-02546-CRB
     MOTION TO COMPEL ARBITRATION
                Case 3:19-cv-02546-CRB Document 97-1 Filed 10/28/19 Page 2 of 4



         1                                  DECLARATION OF JAIMZ DAVIS

         2          I, Jaimz Davis, declare as follows:

         3           1.     I am over eighteen years of age. I make this declaration based on my personal

         4   knowledge and records that Intuit Inc. ("Intuit") keeps in the ordinary course of business, and I

         5   am competent to testify to the matters stated here. I submit this declaration in support of

         6   Defendant Intuit Inc.' s Motion to Compel Arbitration, which is being filed concurrently herewith.

         7           2.     I am a Senior Application Operations Engineer at Intuit. I have worked in that role

         8   since February 2012. As a Senior Application Operations Engineer, I am a member of the team

         9   responsible for the maintenance and administration of the Electronic Filing Engine (EFE).

        10           3.     Based on my job responsibilities and my review oflntuit's business records, I am

        11   familiar with Intuit's users' account login and tax filing histories.

p..
        12                          Plaintiffs' Account Login and Tax Filing Histories
,-.:i
,-.:i
 ~
<J)     13           4.     I understand the five named plaintiffs in this action to be Andrew Dohrmann,
""
~
oil
 ,,:    14   Laura Nichols, Brianna Sinohui, Joseph Brougher, and Monica Chandler.
 u
 ~
z
"'
~
        15           5.     It is my understanding that all five named plaintiffs claim that they were Turbo Tax

        16   customers in Tax Year 2018.

        17           6.     I reviewed Intuit's records (which are kept in the ordinary course of business)

        18   regarding the purchase and tax filing histories related to the five named plaintiffs. I was able to

        19   confirm from these records the following:

        20                       a. Mr. Dohrmann was a TurboTax customer in Tax Year 2018, Tax Year

        21                          2017, Tax Year 2016, and Tax Year 2015.

        22                      b. Ms. Nichols was a TurboTax customer in Tax Year 2018 and Tax Year

        23                          2017.

        24                       c. Mr. David Sinohui was a TurboTax customer in Tax Year 2018, Tax Year

        25                          2017, and Tax Year 2016. Mr. and Ms. Sinohui filed joint tax returns in

        26                           Tax Year 2018 and Tax Year 2017.

        27                       d. Mr. Brougher was a TurboTax customer in Tax Year 2018, Tax Year 2017,

        28                          Tax Year 2016, and Tax Year 2015.

              DECL. OF JAIMZ DAVIS ISO DF'S                     1                    CASE NO.: 3:19-cv-02546-CRB
              MOTION TO COMPEL ARBITRATION
                 Case 3:19-cv-02546-CRB Document 97-1 Filed 10/28/19 Page 3 of 4



          1                      e. Mr. Chandler was a TurboTax customer in Tax Year 2018, Tax Year 2017,

          2                            Tax Year 2016, and Tax Year 2015.

          3          7.      I reviewed Intuit's records relating to Tax Year 2018 (which are kept in the

          4   ordinary course of business) regarding the account sign in and tax filing histories related to the

          5   five named plaintiffs.

          6                      a. On April 14, 2019, an account user ID associated with Mr. Dohrmann's

          7                            account reset his account's password on the "Account Recovery" page on

          8                            the Intuit Turbo Tax website and logged into his account. An account user

          9                            ID associated with Mr. Dohrmann's account was used to file Mr.

         10                            Dorhmann's taxes through TurboTax Online on April 14, 2019.

         11                      b. An account user ID associated with Ms. Nichols' account was used to login

P-<
         12                            to her account on the "Sign In" page on the Intuit Turbo Tax website,
..-l
..-l
 '"'
 t/l     13                            located at https://myturbotax.intuit.com, on January 30, 2019, Februaiy 1,
:s:"'
oil
 >:I     14                            2019, and Februaiy 4, 2019. An account user ID associated with Ms.
 u
iz
"'f-1<   15                            Nichols' account was used to file Ms. Nichols' taxes through Turbo Tax

         16                            Online on Januaiy 30, 2019.

         17                      c. An account user ID associated with Mr. Sinohui's account was used to

         18                            login to his account on the "Sign In" screen on the Turbo Tax Mobile App

         19                            on an Android device on January 13, 2019, January 27, 2019, January 28,

         20                            2019, Januaiy 29, 2019, Januaiy 31, 2019, February 2, 2019, Februaiy 9,

         21                            2019, February 10, 2019, Februaiy 11, 2019, Februa1y 12, 2019, Februaiy

         22                            14, 2019, Februaiy 16, 2019, Februaiy 18, 2019, Februaiy 19, 2019,

         23                            Februa1y 20, 2019, Februa1y 21, 2019, and Februai·y 22, 2019. An account

         24                            user ID associated with Mr. Sinohui's account was used to login to his

         25                            account on the "Sign In" page on the Intuit Turbo Tax website, located at

         26                            https://myturbotax.intuit.com, on February 13, 2019. An account user ID

         27                            associated with Mr. Sinohui's account was used to file Mr. and Ms.

         28                            Sinohui's joint taxes through the Turbo Tax Mobile App for Android on
              DECL. OF JAIMZ DAVIS ISO DF'S                     2                     CASE NO.: 3:19-cv-02546-CRB
              MOTION TO COMPEL ARBITRATION
                Case 3:19-cv-02546-CRB Document 97-1 Filed 10/28/19 Page 4 of 4



          1                        Janua1y 27, 2019.

          2                    d. An account user ID associated with Mr. Brougher's account was used to

          3                        login to his account on the "Sign In" page on the Intuit TurboTax website,

          4                        located at https://myturbotax.intuit:com, on Januruy 22, 2019, January 26,

          5                        2019, and Februru·y 4, 2019. An account user ID associated with Mr.

          6                        Brougher's account was used to file Mr. Brougher's taxes through

          7                        TurboTax Online on January 26, 2019.

          8                    e. An account user ID associated with Ms. Chandler's account was used to

          9                        login to her account on the "Sign In" page on the Intuit TurboTax website,

         10                        located at https://myturbotax.intuit.com, on March 2, 2019, March 3, 2019,

         11                        March 6, 2019, March 15, 2019, April 1, 2019, and April 7, 2019. An

$),.
         12                        account user ID associated with Ms. Chandler's account was used to file
,-1
,-1,,
,-.. <
V> ,.J   13                        Ms. Chandler's taxes through TurboTax Online on March 2, 2019.
"' ...
~;
,l!i:;
~ ~
uc
         14         I declare under penalty of pe1j my that the foregoing is true and co1Tect and this declaration
- I=
..,~<
Ii.
         15   was executed on October0    2019.                   · ~~
         16                                               ......-:::::- --=-~ - -:------ - - - - - - -
                                                     ~---- --- Jrumz Davis
         17

         18

         19

         20

         21

         22

         23

         24

         25

         26

         27

         28
              DECL. OF JAIMZ DAVIS ISO DF'S                   3                     CASE NO.: 3:19-cv-02546-CRB
              MOTION TO COMPEL ARBITRATION
